UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
DAVID L. CALDWELL,                  )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                Civil Action No. 11-1084 (RLW)
                                    )
NATIONAL GALLERY OF ART,            )
                                    )
                  Defendant.        )
___________________________________ )


                                 MEMORANDUM OPINION

       On June 20, 2011, defendant filed a motion to dismiss the complaint. In its June 22, 2011

Order, the Court advised the plaintiff, among other things, of his obligation to file an opposition

or other response to the motion. Further, that Order expressly warned the plaintiff that, if he

failed to file his opposition by July 22, 2011, the Court would treat the motion as conceded. To

date, the plaintiff neither has filed an opposition nor requested additional time to do so. The

Court will treat defendant’s motion as conceded and will dismiss this action.

          An Order accompanies this Memorandum Opinion.


                                                         /s/
DATE: July 29, 2011                             ROBERT L. WILKINS
                                                United States District Judge